        Case 15-11089-TPA                       Doc 74
     Fill in this information to identify the case:
                                                              Filed 10/12/20 Entered 10/12/20 13:46:54                     Desc Main
                                                              Document Page 1 of 5
     Debtor 1              JEFFREY MARTIN FELDMILLER


     Debtor 2              SANDRA LEE FELDMILLER
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          15-11089TPA




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  NEW RESIDENTIAL MORTGAGE LLC                                                  REF 4

 Last 4 digits of any number you use to identify the debtor's account                         6   0   9   3

 Property Address:                             11755 CARTER RD
                                               ALBION PA 16401




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $    13,000.00

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $    13,000.00

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $    13,000.00


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $690.04
         The next postpetition payment is due on                11 / 1 / 2020
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 15-11089-TPA                Doc 74    Filed 10/12/20 Entered 10/12/20 13:46:54                                Desc Main
                                               Document Page 2 of 5



Debtor 1     JEFFREY MARTIN FELDMILLER                                        Case number   (if known)   15-11089TPA
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   10/12/2020


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 15-11089-TPA            Doc 74    Filed 10/12/20 Entered 10/12/20 13:46:54                              Desc Main
                                           Document Page 3 of 5



Debtor 1     JEFFREY MARTIN FELDMILLER                                  Case number   (if known)   15-11089TPA
             Name




                                             Disbursement History

Date         Check #    Name                                  Posting Type                                              Amount
MORTGAGE ARR. (Part 2 (b))
08/26/2016   1008972    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              174.85
09/27/2016   1013013    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              584.00
10/26/2016   1016913    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                               32.75
11/21/2016   1020290    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              175.06
12/21/2016   1023565    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              864.46
01/27/2017   1026981    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                            1,189.05
02/24/2017   1030436    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              644.42
03/28/2017   1033822    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              644.42
04/21/2017   1037186    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              641.87
05/25/2017   1040436    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              641.02
06/27/2017   1043796    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              912.91
07/25/2017   1047113    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              641.02
12/21/2017   1063729    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              310.03
01/25/2018   1067133    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              395.51
02/23/2018   1070359    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              667.97
03/28/2018   1073532    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              395.51
04/24/2018   1076763    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              396.35
05/25/2018   1079999    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              669.37
06/22/2018   1083213    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              396.63
07/26/2018   1086344    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              669.37
08/28/2018   1089583    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR                              396.63
11/26/2018   1086344    DITECH FINANCIAL LLC F/K/A GREEN TREECANCELLED
                                                             SERVICING LLC**
                                                                        CHECK TO CREDITOR/PRINCIPLE                     -669.37
11/26/2018   1098269    DITECH FINANCIAL LLC(*)              PREWRITTEN CHECK TO CREDITOR/PRINCIPLE                      669.37
11/27/2018   1099187    DITECH FINANCIAL LLC(*)              AMOUNTS DISBURSED TO CREDITOR                             1,148.94
12/21/2018   1102305    DITECH FINANCIAL LLC(*)              AMOUNTS DISBURSED TO CREDITOR                               407.86
                                                                                                                      13,000.00

MORTGAGE REGULAR PAYMENT (Part 3)
02/24/2016   0980431    GREEN TREE SERVICING LLC             AMOUNTS DISBURSED TO CREDITOR             1,926.54
03/28/2016   0984062    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              842.93
04/22/2016   0988329    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              659.70
05/24/2016   0992272    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              647.68
06/27/2016   1001017    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              478.50
07/26/2016   1004988    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              946.36
10/26/2016   1016913    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              749.85
11/21/2016   1020290    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
12/21/2016   1023565    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
01/27/2017   1026981    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
02/24/2017   1030436    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
03/28/2017   1033822    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
04/21/2017   1037186    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
05/25/2017   1040436    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
06/27/2017   1043796    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
07/25/2017   1047113    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              446.54
08/25/2017   1050461    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR            1,370.85
09/26/2017   1053788    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR            1,098.96
10/25/2017   1057170    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR            1,089.84
11/21/2017   1060472    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR            1,089.84
12/21/2017   1063729    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR            1,052.27
01/25/2018   1067133    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
02/23/2018   1070359    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
03/28/2018   1073532    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
04/24/2018   1076763    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
05/25/2018   1079999    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
06/22/2018   1083213    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
07/26/2018   1086344    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
08/28/2018   1089583    DITECH FINANCIAL LLC F/K/A GREEN TREEAMOUNTS
                                                             SERVICINGDISBURSED
                                                                       LLC**    TO CREDITOR              694.33
11/26/2018   1086344    DITECH FINANCIAL LLC F/K/A GREEN TREECANCELLED
                                                             SERVICING LLC**
                                                                        CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                        -694.33
11/26/2018   1098269    DITECH FINANCIAL LLC(*)              PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT694.33
11/27/2018   1099187    DITECH FINANCIAL LLC(*)              AMOUNTS DISBURSED TO CREDITOR             2,114.00
12/21/2018   1102305    DITECH FINANCIAL LLC(*)              AMOUNTS DISBURSED TO CREDITOR               725.34
01/25/2019   1105456    DITECH FINANCIAL LLC(*)              AMOUNTS DISBURSED TO CREDITOR               725.34
02/25/2019   1108745    DITECH FINANCIAL LLC(*)              AMOUNTS DISBURSED TO CREDITOR               725.34

Form 4100N                                   Notice of Final Cure Payment                                                page 3
    Case 15-11089-TPA            Doc 74   Filed 10/12/20 Entered 10/12/20 13:46:54                             Desc Main
                                          Document Page 4 of 5



Debtor 1     JEFFREY MARTIN FELDMILLER                                Case number   (if known)   15-11089TPA
             Name




                                            Disbursement History

Date         Check #    Name                                Posting Type                                              Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
03/25/2019   1111989    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
04/26/2019   1115270    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
05/24/2019   1118674    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
06/25/2019   1122058    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
07/29/2019   1125489    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
08/27/2019   1128982    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
09/24/2019   1132354    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
10/24/2019   1135610    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              725.34
11/25/2019   1139061    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              690.04
12/23/2019   1142487    DITECH FINANCIAL LLC(*)             AMOUNTS DISBURSED TO CREDITOR                              690.04
01/28/2020   1147061    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
02/25/2020   1150582    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
03/23/2020   1154064    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
04/27/2020   1157524    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
05/26/2020   1160855    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
06/26/2020   1164007    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
07/29/2020   1167114    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
08/25/2020   1170192    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              690.04
09/28/2020   1173284    NEW RESIDENTIAL MORTGAGE LLC        AMOUNTS DISBURSED TO CREDITOR                              243.50
                                                                                                                    38,763.46




Form 4100N                                 Notice of Final Cure Payment                                                page 4
   Case 15-11089-TPA           Doc 74     Filed 10/12/20 Entered 10/12/20 13:46:54                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

JEFFREY MARTIN FELDMILLER
SANDRA LEE FELDMILLER
11755 CARTER ROAD
ALBION, PA 16401

MICHAEL S JAN JANIN ESQ
QUINN BUSECK LEEMHUIS ET AL
2222 W GRANDVIEW
ERIE, PA 16506-4508

NEW RESIDENTIAL MORTGAGE LLC
PO BOX 10826
GREENVILLE, SC 29603-0826

RAS CRANE LLC
10700 ABOTT'S BRIDGE RD STE 170
DULUTH, GA 30097




10/12/20                                                       /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
